DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 21-40 are in condition for allowance.
	Claims 1-20 have been cancelled during the preliminary examination.
2.	Claims 23 and 30 overcame the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, necessitated by the current amendment.

Allowable Subject Matter
3.	Claims 21-40 are allowed over art.
4.	The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 28, and 35 limit to a method, system, and non-transitory medium to identify human users on a network including network data comprising a plurality of user-initiated events associated to a plurality of network addresses that was transmitted over a network over predetermined time period wherein determination includes: a plurality of pairs of user-initiated event of the plurality of user-initiated events and an associated network address of the plurality of network addresses, event frequency thresholds based on the user-initiated events and the plurality of network addresses providing an indicia that a user is human, determine consistency thresholds based on success and failure rates of the user-initiated events and the plurality of network addresses, qualifying pairs of the plurality of pairs correspond to a subset of the plurality of pairs that meet or exceed one or more event frequency thresholds or one or more consistency threshold, and non-qualifying pairs of the plurality of pairs, the non-qualifying pairs corresponding to the subset of the plurality of pairs that do not meet or exceed one or more predetermined event frequency thresholds or one or more consistency threshold. The claimed invention further generate a first distribution associated with the qualifying pairs and a second distribution associated with the non-qualifying pairs such that based on the first distribution and the second distribution to determine if at least one user-initiated event of the plurality of user-initiated events is associated with a human user or a non-human user and based on an indicia that at least one user-initiated event of the plurality of user-initiated events is associated with a non-human user, but should be associated with a human user, to adjust the event frequency threshold.  
The previous rejection, including the Bailey, et al. and Nefedov, et al. combination, was overcome by the current amendments.  Further searching failed to disclose prior art that reads on claims 21-40. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435